*894Rabin, Acting P. J., Hopkins, Benjamin and Munder, JJ., concur; Rolan, J., dissents and votes to reverse the order and grant the petition, with the following memorandum: Valeria Home was organized for charitable and benevolent purposes, i.e. “ the establishment, maintenance and management, without profit of a recreation and convalescent home * * * [to] carry out, so far as practicable the charitable and benevolent purposes defined and described in the eighteenth paragraph of the * * * last will and testament of Jacob Langeloth”, which will provided for the founding and maintaining of a recreation and convalescent home for people of refinement and education who cannot afford independent homes or to pay the charges exacted at health resorts or sanitaria. In my opinion, the evidence demonstrates that the property is used exclusively for those purposes.